DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al. “250 W clad pumped Raman all-fiber laser with brightness enhancement” Optics Letters, vol. 43, issue 4, pp. 711-714 (2018) in view of Komine  (US 2005/0078353) (cited in Applicant’s IDS).
With regard to claim 13, Shamir discloses as part of a Raman fiber laser, a fiber comprising a core, a first cladding around the core, and  a second cladding around the first cladding, wherein the core and the first cladding are fused silica, the core is doped with GeO2, and the cladding is doped with fluorine (p. 712, 5th para.)  The core is 25 m and has a numerical aperture (NA) of 0.065 and the inner cladding is 45 m and has a NA of 0.22 (p. 712, 5th complete para.). The pump light is input  into the cladding (p. 712, 4th para.). It was well-known in the art that the NA of the core and the clad determine the number of modes propagating in the core (amplifying light) and the clad (pump light), respectively. The values of the NA are routinely changed by doping the fused silica to change the refractive index.  One skilled in the art, e. g. an optical engineer, would have found it obvious to obtain values of the NA for the core and the inner cladding as claimed, for restricting the number of modes while maintaining large mode area, by routine calculation and experimentation. Shamir does not disclose that the fiber is part of a Raman fiber amplifier, and the core is configured to receive a seed beam.  However, in the same field of endeavor, Komine teaches (Figure)  a Raman fiber amplifier with a core (64)  and an inner cladding (66) surrounded by an outer cladding (68). The core is configured to receive a seed beam (from Stokes seed source)  and the inner cladding is configured to receive a pump beam (from fiber-coupled diode arrays 22).  The configuration taught by Komine results in amplification of a seed beam, which may be low power, to higher powers.  Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the fiber of Shamir, into a Raman fiber amplifier as taught by Komine, to obtain high-brightness light at the wavelength of the seed source.
Claim(s) 1-5, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komine  (US 2005/0078353) (cited in Applicant’s IDS) in view of  “250 W clad pumped Raman all-fiber laser with brightness enhancement” Optics Letters, vol. 43, issue 4, pp. 711-714 (2018).
With regard to claim 1, Komine discloses a system (see Figure) comprising a seed laser  (Stokes seed source) configured to generate a seed beam, multiple arrays of semiconductor diode lasers configured to generate multiple pump beams, and a Raman amplifier comprising a core (64)  and an inner cladding (66) surround by an outer cladding (68) . The core is configured to receive a seed beam (from Stokes seed source)  and the inner cladding is configured to receive a pump beam (from fiber-coupled diode arrays 22).  Komine does not disclose the specific core and inner cladding diameters and numerical apertures  claimed. However, Shamir teaches  as part of a Raman fiber laser, a fiber comprising a core, a first cladding around the core, and  a second cladding around the first cladding, wherein the core and the first cladding are fused silica, the core is doped with GeO2, and the cladding is doped with fluorine (p. 712, 5th para.)  The core is 25 m and has a numerical aperture (NA) of 0.065 and the inner cladding is 45 m and has a NA of 0.22 (p. 712, 5th complete para.). These NA values are close to the claimed ranges. The pump light is input  into the cladding (p. 712, 4th para.). It was well-known in the art that the NA of the core and the clad determine the number of modes propagating in the core (amplifying light) and the clad (pump light), respectively. The values of the NA are routinely changed by doping the fused silica to change the refractive index.  One skilled in the art, e. g. an optical engineer, would have found it obvious to obtain values of the NA for the core and the inner cladding as claimed, for restricting the number of modes while maintaining large mode area, by routine calculation and experimentation. It would have been obvious to one skilled in the art, e. g. an optical engineer, to choose values of the NA and diameter of the core and inner cladding, as taught by Shamir  to obtain high brightness, single mode amplified output of the seed light at particular wavelengths.
With regard to claims 2 and 14, Komine (in para. [0018]) discloses the pump wavelength spectrum is broader than the seed or ampilfcation wavelength.
With regard to claim 4, Komine discloses a pump/seed combiner (28) to spatially overlap the pump beam and the seed beam and provide the beams to the Raman amplifier. 
With regard to claims 5 and 15, the fused silica core is doped with germanium (Shamir, p. 712, 5th para.). The inner cladding has a higher refractive index than the core. Since it was notoriously well-known that doping silica with aluminum results in a higher refractive index, such doping would have been obvious to one skilled in the art, e. g. an optical engineer. The Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
With regard to claims 8 and 18, the dimensions of the core and first cladding are configured to limit the core to performing a single Stokes shift relative to the pump wavelength (Shamir p. 712, 3rd para.).
With regard to claims 11 and 21, the power of the amplified output beam in Shamir is 250 W; however this is a laser without a seed beam.  Shamir shows an output beam with an M2 of between 1.1 and 3 (p. 713, 4th para.)  It would have been obvious to one skilled in the art, to adapt the amplifier of Komine by incorporating the fiber taught by Shamir in order to obtain a higher output power, such as 6 kW, and a M2 factor less than 1. 4,  based on the power of the seed light and by routine experimentation.
With regard to claims 12 and 22, the seed beam has a wavelength of 1080 nm (Shamir, p. 712, 7th para. and Fig. 2) while the pump beams have a wavelength of  1030 nm (Shamir, 6th para.).  The core is 25 m and the inner cladding is 45 m (p. 712, 5th complete para.). 
With regard to claim 23, the method is merely the normal operation of the Raman amplifier of Komine as modified by choosing the fiber taught by Shamir, and therefore would have been obvious for the same reasons as claim 1.
With regard to claim 24, the method of generating and combinging the pump beams is the obvious as part of the operation of the amplifier and the combiner disclosed by Komine and explaned in claims 2 and 4.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komine and Shamir as applied to claims 1 above, and further in view of Gnauck et al. (US 2019/0103917). Shamir discloses SBS (stimulated Brillouin scattering) is undesirable in high power systems (1st para.) Neither Komine nor Shamir disclose the Raman amplifier is configured to suppress modulation of the seed beam in the core based on temporal fluctuations in an intensity of the optical pump power provide by the pump beams. However,  Gnauck teaches  (fig. 1)in the same field of endeavor, a Raman fiber amplifier, in which a seed beam (from transmitter 110) is amplified in a fiber (126) pumped by multiple diode lasers (optical pump 150, Fig. 3). Each pump laser diode is modulated by modulators (310), and such modulation may be amplitude (intensity) modulation (para.[0053]). The modulation of the pumps results in suppression of SBS (stimulated Brillouin scattering). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to modulate the pump in the Raman amplifier of Komine as modified by Shamir,  to avoid SBS and modulation of the seed beam.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir and Komine as applied to claims 1 above, and further in view of Gnauck et al. (US 2019/0103917).  Shamir discloses SBS (stimulated Brillouin scattering) is undesirable in high power systems (1st para.)  Neither Komine nor Shamir disclose the Raman amplifier is configured to suppress modulation of the seed beam in the core based on temporal fluctuations in an intensity of the optical pump power provide by the pump beams. However,  Gnauck teaches  (fig. 1)in the same field of endeavor, a Raman fiber amplifier, in which a seed beam (from transmitter 110) is amplified in a fiber (126) pumped by multiple diode lasers (optical pump 150, Fig. 3). Each pump laser diode is modulated by modulators (310), and such modulation may be amplitude (intensity) modulation (para.[0053]). The modulation of the pumps results in suppression of SBS (stimulated Brillouin scattering). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to modulate the pump in the fiber of Shamir as modified to the Raman amplifier of Komine,  to avoid SBS and modulation of the seed beam.

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements filed on June 3, 2021, and June 1, 2020 have been considered by the Examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	

/ERIC L BOLDA/               Primary Examiner, Art Unit 3645